Citation Nr: 0303631	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  00-19 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for arthritis 
of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from December 
1965 to September 1967.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  

The veteran was granted service connection for bursitis of 
the right knee in October 1997, and a 10 percent evaluation 
was assigned from August 5, 1996.  In February 2002, the 
veteran's disability was recharacterized as bursitis with 
subluxation, and the 10 percent was continued under 
Diagnostic Code 5257.  Additionally, the RO assigned a 
separate 10 percent evaluation for arthritis of the right 
knee under Diagnostic Code 5260, effective from August 5, 
1996.  In September 2002, the Board denied entitlement to a 
rating in excess of 10 percent for subluxation of the right 
knee, and deferred a determination on the evaluation for 
arthritis of the right knee pending further development.  
That development has now been accomplished.  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's arthritis of the right knee is manifested 
by complaints of pain, no more than slight limitation of 
motion, and X-ray evidence of arthritis.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
arthritis of the right knee have not been met at any time 
during the appeal period.  38 U.S.C.A.§§  1155, 5103A, 
5107(b) (West 1991 & Supp. 2002; 38 C.F.R. §§ 3.102, 3.159, 
4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2002); Fenderson v. West, 12 Vet. App. 119 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The RO has secured medical records and the veteran 
has been examined in conjunction with the claim.  In 
addition, in December 2002, the Board contacted the veteran 
and notified him of the evidence needed to establish 
entitlement to the benefit sought, and what the Board would 
do, as well as what evidence was needed from the veteran and 
what he could do to help with his claim.  In January 2003, 
the Board informed the veteran of the new evidence it would 
be considering, what he needed to know and what he needed to 
do.  No further assistance in this regard appears to be 
warranted.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  All VA regulations 
which are potentially relevant to the claim for increased 
evaluation will be considered by the Board, whether 
explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The Board also notes that in a recent case, Fenderson v. 
West, 12 Vet. App. 119 (1999), the U.S. Court of Appeals for 
Veterans Claims (Court) addressed the issue of "staged" 
ratings and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability. 
Accordingly, the issue for appellate consideration is 
reflected on the first page of this decision in accordance 
with Fenderson.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2002).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2002), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  However, in 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition. The General 
Counsel for VA, in a precedent opinion dated July 1, 1997, 
(VAOPGCPREC 23-97) held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  When the knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. The General Counsel in VAOPGCPREC 9-98 held 
that a separate rating for arthritis could also be based on 
X-ray findings and painful motion under 38 C.F.R. § 4.59.  
See also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 
1997). Where additional disability is shown, a veteran rated 
under 5257 can also be compensated under 5003 and vice versa.   

Traumatic arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned. With X- 
rays evidence of involvement of 2 or more major joints or 2 
or more minor joint groups a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of flexion of the leg to 45 degrees warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees. A 30 percent 
evaluation requires limitation to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2002).  Limitation of extension 
of the leg to 10 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  The average 
normal range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2002).  

In this case, private medical records dated in May 1998 show 
that X-rays of the right knee revealed patellofemoral 
degenerative arthritis with lateral compressions and 
subluxation and decreased medial compartment space.  In a 
June 1998 report the physician noted that an MRI showed 
lateral facet degenerative changes.  On VA examination in 
June 2001, the veteran complained of limited motion and pain 
of the right knee.  Flexion of the right knee was from 0 to 
130 degrees.  

The veteran was examined by VA in December 2002.  He 
complained of limitation of motion and right knee pain.  The 
veteran was noted to on initial evaluation have motion of the 
right knee from 0 to 90 degrees.  On re-evaluation, he could 
reach to 125 degrees of flexion.  There was no effusion.   
The examiner stated that it was impossible for him to comment 
or speculate on the veteran's range of motion when the knee 
is flared up.  

The veteran has been assigned a separate rating under 
Diagnostic Code 5260 for the arthritis of the right knee 
productive of painful or limited motion.  In considering 
whether a higher evaluation is warranted under Diagnostic 
Codes 5260-5261, the Board notes that evidence during the 
appeal period shows limitation of flexion to 90, 125, and 130 
degrees.  In no case has the degree of limitation of flexion 
been compensable under Diagnostic Code 5260.  Extension has 
been documented as full, to 0 degrees.  Thus a compensable 
evaluation under Diagnostic Code 5261 is not shown at any 
time during the appeal period.  However, it is also 
significant that clinical findings have included pain and 
weakness.  This evidence, of limited flexion to a 
noncompensable degree with accompanying findings such as 
satisfactory evidence of painful motion, supports a finding 
that the veteran's right knee disability meets the criteria 
established for the assignment of a separate 10 percent 
rating by analogy to Diagnostic Code 5003 for the right knee.  
However, the Board finds that a rating higher than 10 percent 
by analogy to arthritis would not be appropriate because 
there is no competent evidence of limitation of motion of the 
right knee to a compensable degree.  

In reaching this conclusion, the Board has considered the 
actual range of motion and the functional equivalent of the 
range of motion due to the factors expressed in DeLuca and 
the regulations.  No medical records show the existence of 
pain to the extent that it limits flexion or extension to the 
degrees warranted for an evaluation in excess of 10 percent.  
Even when every reported range of motion reported is accepted 
as correct, the reported ranges of motion do not support an 
evaluation in excess of 10 percent.  Thus, while there is 
some functional impairment, the Board finds that the level of 
the functional impairment warrants the assignment of the 
minimum compensable evaluation based on range of motion and 
no more.

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2002), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2002).  

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show, and the veteran does not contend, either that the 
veteran's disability subjects him to frequent periods of 
hospitalization or that it interferes with his employment to 
an extent greater than that which is contemplated by the 
assigned rating, as deemed appropriate by the Board.  And, as 
is apparent from the foregoing discussion, it cannot be said 
that the schedular rating criteria are inadequate in this 
instance. 


ORDER

A rating in excess of 10 percent for arthritis of the right 
knee is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

